 

Exhibit 10.1

 

THE SECURITIES BEING SUBSCRIBED TO HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR WITH ANY
SECURITIES REGULATORY AUTHORITY OF ANY JURISDICTION. THESE SECURITIES ARE
OFFERED PURSUANT TO A CLAIM OF EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
FEDERAL AND STATE SECURITIES LAWS.

 

THE SECURITIES BEING SUBSCRIBED TO MAY NOT BE SOLD, OFFERED, OR OTHERWISE
TRANSFERRED IN THE UNITED STATES OR TO A “U.S. PERSON” UNLESS THE SECURITIES ARE
REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT IS AVAILABLE. HEDGING TRANSACTIONS INVOLVING
THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES
ACT.

 

SUBSCRIPTION AGREEMENT

(Non U.S. Subscribers Only)

 

This Subscription Agreement (this “Agreement”) is being delivered to the
purchaser identified on the signature page to this Agreement (the “Subscriber”)
in connection with its investment in eMARINE Global Inc., a Nevada corporation
(the “Company”). The Company is conducting a private placement to non-U.S.
Persons (the “Offering”) of Five Hundred Twenty Thousand Dollars ($520,005) (the
“Offering Amount”) of units of securities of the Company (each, a “Unit” and,
collectively, the “Units”), at a purchase price of $0.60 per Unit (the “Purchase
Price”), with each Unit consisting of: (i) one (1) share of common stock of the
Company (the “Shares”); and (ii) warrants to purchase two and one-half (2.5)
shares of common stock (the “Warrants”). Each Warrant shall be exercisable at
any time on or after the date of issuance for a period of three (3) years at an
exercise price per share equal to $0.70, subject to adjustment as provided in
the agreement evidencing the Warrants in the form attached hereto as Exhibit A.
The shares underlying the Warrants may hereinafter be referred to as the
“Warrant Shares”, and, together with the “Shares”, the “Securities”.

 

The subscription amount for the Units will be held in escrow for the benefit of
Subscribers by Sichenzia Ross Ference Kesner LLP (the “Escrow Agent”) until
satisfaction of all the conditions to the closing have been met. The Initial
Closing (as defined herein) of this Offering shall be subject to subscriptions
being received from qualified Subscribers and accepted by the Company. Upon
acceptance by the Company after the date hereof of subscriptions deemed
sufficient by the Company, it shall have the right at any time thereafter, but
prior to the Termination Date (as defined below), to effect an initial closing
with respect to this Offering (the “Initial Closing”). Thereafter, the Company
shall continue to accept, and continue to have closings (together with the
Initial Closing, each a “Closing”) for, additional subscriptions for Units from
investors from time to time until the earlier of (i) the date upon which
subscriptions for the Offering Amount offered hereunder have been accepted, (ii)
March 9, 2018, or (iii) the date upon which the Company elects to terminate the
Offering (the “Termination Date”). The Offering will be made on a “reasonable
efforts” basis for up to the Offering Amount.

 

The Units, the Shares, the Warrants and the Warrant Shares will not be listed on
any securities exchange. The Company’s Shares is currently traded on the OTCPink
under the symbol “EMRN.”

 

1. SUBSCRIPTION AND PURCHASE PRICE

 

(a) Subscription. Subject to the conditions set forth in Section 2 hereof, the
Subscriber hereby subscribes for and agrees to purchase the number of Securities
indicated on the signature page hereof on the terms and conditions described
herein.

 

(b) Purchase of Securities. The Subscriber understands and acknowledges that the
purchase price to be remitted to the Company in exchange for the Securities
shall be as set forth in the preamble to this Agreement, and the Company shall
round up, or down, to the nearest whole number any fractional purchases per
Securities, for an aggregate purchase price as set forth on the signature pages
hereof (the “Aggregate Purchase Price”). The Subscriber’s delivery of this
Agreement to the Company shall be accompanied by payment for the Securities
subscribed for hereunder, payable in United States Dollars, by wire transfer of
immediately available funds delivered contemporaneously with the Subscriber’s
delivery of this Agreement to the Company by way of wire transfer of funds to
the Company in accordance with the Escrow Agreement and wire instructions
attached hereto as Exhibit B. The Subscriber understands and agrees that,
subject to Section 2 and applicable laws, by executing this Agreement, it is
entering into a binding agreement.

 

-1-

 

 

2. Acceptance, Offering Term and Closing Procedures

 

(a) Acceptance or Rejection. The obligation of the Subscriber to purchase the
Securities shall be irrevocable, and the Subscriber shall be legally bound to
purchase the Securities subject to the terms set forth in this Agreement. The
Subscriber understands and agrees that the Company reserves the right to reject
this subscription for Securities in whole or part in any order at any time prior
to the Closing for any reason, notwithstanding the Subscriber’s prior receipt of
notice of acceptance of the Subscriber’s subscription. In the event of rejection
of this subscription by the Company in accordance with this Section 2, or if the
sale of the Securities is not consummated by the Company for any reason or no
reason, this Agreement and any other agreement entered into between the
Subscriber and the Company relating to this subscription shall thereafter have
no force or effect, and the Company shall promptly return or cause to be
returned to the Subscriber the purchase price remitted to the Company, without
interest thereon or deduction therefrom.

 

(b) Closing. The closing of the Offering shall occur upon the earlier of: (i)
the date on which the total Offering Amount has been subscribed for and accepted
by the Company (the “Final Closing”); and (ii) such other date as determined by
the Company (the “Termination Date”). As used herein, “Closing” shall mean
either “Final Closing” and “Termination Date.” The Closing shall take place at
the offices of Sichenzia Ross Ference Kesner LLP, 1185 Avenue of the Americas,
New York, New York 10036, or such other place as determined by the Company. The
Closing shall take place on a Business Day promptly following the satisfaction
of the conditions set forth in Section 7 below, as determined by the Company
(the “Closing Date”). “Business Day” shall mean from the hours of 9:00 a.m.
(Eastern Time) through 5:00 p.m. (Eastern Time) of a day other than a Saturday,
Sunday or other day on which commercial banks in New York, New York are
authorized or required to be closed. The Securities purchased by the Subscriber
will be delivered by the Company promptly following the Closing.

 

(c) Following Acceptance or Rejection. The Subscriber acknowledges and agrees
that this Agreement and any other documents delivered in connection herewith
will be held by the Company. In the event that this Agreement is not accepted by
the Company for whatever reason, which the Company expressly reserves the right
to do, this Agreement, the Aggregate Purchase Price received (without interest
thereon) and any other documents delivered in connection herewith will be
returned to the Subscriber at the address of the Subscriber as set forth in this
Agreement. If this Agreement is accepted by the Company, the Company is entitled
to treat the Aggregate Purchase Price received as an interest free loan to the
Company until such time as the Subscription is accepted.

 

3. THE SUBSCRIBER’s Representations, Warranties AND cOVENANTS

 

The Subscriber hereby acknowledges, agrees with and represents, warrants and
covenants to the Company, as follows:

 

(a) none of the Securities have been registered under the Securities Act of
1933, as amended (the “Securities Act”), or under any state securities or “blue
sky” laws of any state of the United States, and are being offered only in a
transaction not involving any public offering within the meaning of the
Securities Act, and, unless so registered, may not be offered or sold in the
United States or to U.S. Persons (as defined herein), except pursuant to an
effective registration statement under the Securities Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in each case only in accordance with
applicable state and provincial securities laws;

 

(b) the Company will refuse to register any transfer of any of the Securities
not made in accordance with the provisions of Regulation S, pursuant to an
effective registration statement under the Securities Act or pursuant to an
available exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act;

 

(c) the decision to execute this Subscription Agreement and purchase the
Securities agreed to be purchased hereunder has not been based upon any oral or
written representation as to fact or otherwise made by or on behalf of the
Company and such decision is based solely upon a review of information regarding
the Company provided by the Company and/or available on the SEC website at
www.sec.gov to the Subscriber (the “Company Information”);

 

-2-

 

 

(d) the Subscriber and the Subscriber’s advisor(s) have had a reasonable
opportunity to review the Company Information and to ask questions of and
receive answers from the Company regarding the Offering, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information contained in the Company Information, or any other document provided
to the Subscriber;

 

(e) the books and records of the Company were available upon reasonable notice
for inspection, subject to certain confidentiality restrictions, by the
Subscriber during reasonable business hours at its principal place of business
and that all documents, records and books pertaining to this Offering have been
made available for inspection by the Subscriber, the Subscriber’s attorney
and/or advisor(s);

 

(f) by execution hereof the Subscriber has waived the need for the Company to
communicate its acceptance of the purchase of the Securities pursuant to this
Subscription Agreement;

 

(g) the Company is entitled to rely on the representations and warranties and
the statements and answers of the Subscriber contained in this Subscription
Agreement and the Subscriber will hold harmless the Company from any loss or
damage it may suffer as a result of the Subscriber’s failure to correctly
complete this Subscription Agreement;

 

(h) the Subscriber will indemnify and hold harmless the Company and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any acknowledgment,
representation or warranty of the Subscriber contained herein or in any other
document furnished by the Subscriber to the Company in connection herewith,
being untrue in any material respect or any breach or failure by the Subscriber
to comply with any covenant or agreement made by the Subscriber to the Company
in connection therewith;

 

(i) the issuance and sale of the Securities to the Subscriber will not be
completed if it would be unlawful or if, in the discretion of the Company acting
reasonably, it is not in the best interests of the Company;

 

(j) the Subscriber has been advised to consult the Subscriber’s own legal, tax
and other advisors with respect to the merits and risks of an investment in the
Securities and with respect to the applicable resale restrictions, and it is
solely responsible (and the Company is not in any way responsible) for
compliance with:

 

(i) any applicable laws of the jurisdiction in which the Subscriber is resident
in connection with the distribution of the Shares hereunder, and

 

(ii) applicable resale restrictions;

 

(k) the Subscriber has not acquired the Securities as a result of, and will not
itself engage in, any “directed selling efforts” (as defined in Regulation S
under the Securities Act) in the United States in respect of any of the
Securities which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of any of the Securities; provided, however,
that the Subscriber may sell or otherwise dispose of any of the Securities
pursuant to registration of any of the Securities pursuant to the Securities Act
and any applicable state securities laws or under an exemption from such
registration requirements and as otherwise provided herein;

 

(l) the Subscriber is outside the United States when receiving and executing
this Subscription Agreement and is acquiring the Securities as principal for its
own account, for investment purposes only, and not with a view to, or for,
resale, distribution or fractionalization thereof, in whole or in part, and no
other person has a direct or indirect beneficial interest in such Securities;

 

(m) none of the Securities may be offered or sold to a U.S. Person or for the
account or benefit of a U.S. Person (other than a distributor) prior to the end
of the expiration of a period of six months after the date of original issuance
of the Securities;

 

-3-

 

 

(n) the statutory and regulatory basis for the exemption claimed for the offer
and sale of the Securities, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the Securities Act;

 

(o) the Securities are presently listed on the OTC Markets but no assurance is
made that the Securities will continue to be listed on the OTC Markets or be
listed on any national stock exchange or automated dealer quotation system;

 

(p) neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of any of the Securities;

 

(q) no documents in connection with this Offering have been reviewed by the SEC
or any state securities administrators;

 

(r) there is no government or other insurance covering any of the Securities;

 

(s) the Subscriber has carefully considered the potential risks relating to the
Company and a purchase of the Securities, and fully understands that the
Securities are a speculative investment that involves a high degree of risk of
loss of the Subscriber’s entire investment. Without limiting the generality of
the representations set forth herein, the Subscriber represents that the
Subscriber has reviewed, or has the opportunity to review, all of the Company’s
SEC Filings (as defined in Section 4(f) below), which risk factors are
incorporated herein by reference;

 

(t) the Subscriber is a Non-U.S. Person (a “Reg S Person”), such Subscriber
hereby represents that the representations and warranties contained in
paragraphs (i) through (vii) of this Section 3(t) are true and correct with
respect to such Subscriber:

 

(i) the issuance and sale to such Reg S Person of the Securities is intended to
be exempt from the registration requirements of the Securities Act, pursuant to
the provisions of Regulation S; (ii) it is not a “U.S. Person,” as such term is
defined in Regulation S, and is not acquiring the Securities for the account or
benefit of any U.S. Person; and (iii) the offer and sale of the Securities has
not taken place, and is not taking place, within the United States of America or
its territories or possessions. Such Reg S Person acknowledges that the offer
and sale of the Securities has taken place, and is taking place in an “offshore
transaction,” as such term is defined in Regulation S;

 

(ii) such Reg S Person acknowledges and agrees that, pursuant to the provisions
of Regulation S, the Securities (including the underlying Shares and Warrants)
cannot be sold, assigned, transferred, conveyed, pledged or otherwise disposed
of to any U.S. Person or within the United States of America or its territories
or possessions for a period of six months from and after the closing date of the
Offering, unless such securities are registered for sale in the United States
pursuant to an effective registration statement under the Securities Act or
another exemption from such registration is available. Such Reg S Person
acknowledges that it has not engaged in any hedging transactions with regard to
the Securities (or the underlying Shares and Warrants);

 

(iii) such Reg S Person consents to the placement of a legend on any
certificate, note or other document evidencing the securities underlying the
Securities and understands that the Company shall be required to refuse to
register any transfer of securities not made in accordance with applicable U.S.
securities laws;

 

(iv) such Reg S Person is not a “distributor” of securities, as that term is
defined in Regulation S, nor a dealer in securities;

 

(v) such Reg S Person understands that the Securities (including the underlying
Shares and Warrants) have not been registered under the Securities Act, or the
securities laws of any state and are subject to substantial restrictions on
resale or transfer. The Securities are “restricted securities” within the
meaning of Regulation S and Rule 144, promulgated under the Securities Act;

 

-4-

 

 

(vi) such Reg S Person acknowledges that the Securities (including the
underlying Shares and Warrants) may only be sold offshore in compliance with
Regulation S or pursuant to an effective registration statement under the
Securities Act or another exemption from such registration, if available. In
connection with any resale of the Securities pursuant to Regulation S, the
Company will not register a transfer not made in accordance with Regulation S,
pursuant to an effective registration statement under the Securities Act or in
accordance with another exemption from the Securities Act; and

 

(vii) such Reg S Person makes the representations, declarations and warranties
as contained in this Section 3(t)(i)-(vi) with the intent that the same shall be
relied upon by the Company in determining its suitability as a purchaser of such
Securities.

 

(u) the Subscriber has full power and authority to enter into this Agreement,
the execution and delivery of which has been duly authorized, if applicable, and
this Agreement constitutes a valid and legally binding obligation of the
Subscriber;

 

(v) the Subscriber hereby represents that the Subscriber, either by reason of
the Subscriber’s business or financial experience or the business or financial
experience of the Subscriber’s professional advisors (who are unaffiliated with
and not compensated by the Company or any affiliate or selling agent of the
Company, directly or indirectly), has the capacity to protect the Subscriber’s
own interests in connection with the transaction contemplated hereby;

 

(w) the Subscriber consents to the placement of a legend on any certificate or
other document evidencing the Securities (including the underlying Shares and
Warrants) that such Securities have not been registered under the Securities Act
or any state securities or “blue sky” laws and setting forth or referring to the
restrictions on transferability and sale thereof contained in this Agreement.
The Subscriber is aware that the Company will make a notation in its appropriate
records with respect to the restrictions on the transferability of such
Securities. The legend to be placed on each certificate shall be in form
substantially similar to the following:

 

THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) PURSUANT TO REGULATION S UNDER THE 1933 ACT.
ACCORDINGLY, NONE OF THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR,
DIRECTLY OR INDIRECTLY, TO U.S. PERSONS (AS DEFINED IN REGULATION S PROMULGATED
UNDER THE SECURITIES ACT) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE SECURITIES ACT.

 

(x) the Subscriber hereby represents that the address of the Subscriber
furnished by Subscriber on the signature page hereof is the Subscriber’s
principal residence if Subscriber is an individual or its principal business
address if it is a corporation or other entity;

 

(y) if the Subscriber is a corporation, partnership, limited liability company,
trust, employee benefit plan, individual retirement account, or other tax-exempt
entity, it is authorized and qualified to invest in the Company and the person
signing this Agreement on behalf of such entity has been duly authorized by such
entity to do so;

 

(z) (i) the Subscriber agrees not to issue any public statement with respect to
the Subscriber’s investment or proposed investment in the Company or the terms
of any agreement or covenant between them and the Company without the Company’s
prior written consent, except such disclosures as may be required under
applicable law or under any applicable order, rule or regulation;

 

(ii) the Company agrees not to disclose the names, addresses or any other
information about the Subscribers, except as required by law; provided, that the
Company may use the name of the Subscriber for any offering or in any
registration statement filed pursuant to Article V in which the Subscriber’s
Securities are included;

 

-5-

 

 

(aa) the Subscriber is unaware of, is in no way relying on, and did not become
aware of, the Offering through or as a result of, any form of general
solicitation or general advertising, including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media or broadcast over television or radio, or electronic
mail over the Internet, in connection with the Offering and is not subscribing
for Securities and did not become aware of the Offering through or as a result
of any seminar or meeting to which the Subscriber was invited by, or any
solicitation of a subscription by, a person not previously known to the
Subscriber in connection with investments in securities generally;

 

(b) the Subscriber has taken no action that would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby;

 

(cc) the Subscriber acknowledges that any estimates or forward-looking
statements or projections furnished by the Company to the Subscriber were
prepared by the management of the Company in good faith, but that the attainment
of any such projections, estimates or forward-looking statements cannot be
guaranteed by the Company or its management and should not be relied upon.

 

4. The Company’s Representations, Warranties and Covenants

 

The Company hereby acknowledges, agrees with and represents, warrants and
covenants to the Subscriber, as follows:

 

(a) The Company has the corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. This Agreement has been
duly authorized, executed and delivered by the Company and is valid, binding and
enforceable against the Company in accordance with its terms.

 

(b) The Company and its subsidiaries (“Subsidiaries”) are corporations duly
organized, validly existing and in good standing under the laws of their
respective jurisdiction of incorporation and are duly qualified as a foreign
corporation in all jurisdictions where the failure to be so qualified would have
a materially adverse effect on their business, taken as whole.

 

(c) The Securities to be issued to the Subscriber pursuant to this Agreement,
when issued and delivered in accordance with the terms of this Agreement, will
be duly and validly issued and will be fully paid and non-assessable.

 

(d) Neither the execution and delivery nor the performance of this Agreement by
the Company will conflict with the Company’s organizational materials, as
amended to date, or result in a breach of any terms or provisions of, or
constitute a default under, any material contract, agreement or instrument to
which the Company is a party or by which the Company is bound.

 

(e) The Company is subject to, and in full compliance with, the reporting
requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”). The Company has made available to each Subscriber
through the EDGAR system true and complete copies of each of the Company’s
Quarterly Reports on Form 10-Q, Annual Reports on Form 10-K and Current Reports
on Form 8-K (collectively, the “SEC Filings”), and all such SEC Filings are
incorporated herein by reference. The SEC Filings, when they were filed with the
SEC (or, if any amendment with respect to any such document was filed, when such
amendment was filed), complied in all material respects with the applicable
requirements of the Exchange Act and the rules and regulations thereunder and
did not, as of such date, contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. All reports and statements required to be filed by
the Company under the Securities Act and the Exchange Act have been filed,
together with all exhibits required to be filed therewith. The Company and each
of its direct and indirect subsidiaries, if any (collectively, the
“Subsidiaries”), are engaged in all material respects only in the business
described in the SEC Filings, and the SEC Filings contain a complete and
accurate description in all material respects of the business of the Company and
the Subsidiaries.

 

-6-

 

 

(f) The Company acknowledges and agrees that the Subscriber is acting solely in
the capacity of an arm’s length purchaser with respect to the Securities and the
transactions contemplated hereby. The Company further acknowledges that the
Subscriber is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by the Subscriber or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to the Subscriber’s purchase of the
Securities. The Company further represents to the Subscriber that the Company’s
decision to enter into this Agreement has been based solely on the independent
evaluation of the transactions contemplated hereby by the Company and its
representatives.

 

(g) The Company will indemnify and hold harmless the Subscriber and, where
applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all Loss arising out of or based upon any
representation or warranty of the Company contained herein or in any document
furnished by the Company to the Subscriber in connection herewith being untrue
in any material respect or any breach or failure by the Company to comply with
any covenant or agreement made by the Company to the Subscriber in connection
therewith; provided, however, that the Company’s liability shall not exceed the
Subscriber’s Aggregate Purchase Price tendered hereunder.

 

5. [reserved]

 

6. Use of Proceeds

 

The Company anticipates using the gross proceeds from the Offering for general
corporate purposes including growth initiatives and capital expenditures.

 

7. CONDITIONS TO ACCEPTANCE OF SUBSCRIPTION

 

The Company’s right to accept the subscription of the Subscriber is conditioned
upon satisfaction of the following conditions precedent on or before the date
the Company accepts such subscription:

 

(a) As of the Closing, no legal action, suit or proceeding shall be pending that
seeks to restrain or prohibit the transactions contemplated by this Agreement.

 

(b) The representations and warranties of the Company contained in this
Agreement shall have been true and correct in all material respects on the date
of this Agreement and shall be true and correct as of the Closing as if made on
the Closing Date.

 

8. MISCELLANEOUS PROVISIONS

 

(a) All parties hereto have been represented by counsel, and no inference shall
be drawn in favor of or against any party by virtue of the fact that such
party’s counsel was or was not the principal draftsman of this Agreement.

 

(b) Each of the parties hereto shall be responsible to pay the costs and
expenses of its own legal counsel in connection with the preparation and review
of this Agreement and related documentation.

 

(c) Neither this Agreement, nor any provisions hereof, shall be waived,
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, modification, discharge or termination is
sought.

 

(d) The representations, warranties and agreement of the Subscriber and the
Company made in this Agreement shall survive the execution and delivery of this
Agreement and the delivery of the Securities.

 

(e) Any party may send any notice, request, demand, claim or other communication
hereunder to the Subscriber at the address set forth on the signature page of
this Agreement or to the Company at its primary office (including personal
delivery, expedited courier, messenger service, fax, ordinary mail or electronic
mail), but no such notice, request, demand, claim or other communication will be
deemed to have been duly given unless and until it actually is received by the
intended recipient. Any party may change the address to which notices, requests,
demands, claims and other communications hereunder are to be delivered by giving
the other parties written notice in the manner herein set forth.

 

-7-

 

 

(f) Except as otherwise provided herein, this Agreement shall be binding upon,
and inure to the benefit of, the parties to this Agreement and their heirs,
executors, administrators, successors, legal representatives and assigns. If the
Subscriber is more than one person or entity, the obligation of the Subscriber
shall be joint and several and the agreements, representations, warranties and
acknowledgments contained herein shall be deemed to be made by, and be binding
upon, each such person or entity and its heirs, executors, administrators,
successors, legal representatives and assigns. This Agreement sets forth the
entire agreement and understanding between the parties as to the subject matter
hereof and merges and supersedes all prior discussions, agreements and
understandings of any and every nature among them.

 

(g) This Agreement is not transferable or assignable by the Subscriber.

 

(h) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to conflicts of law
principles.

 

(i) The Company and the Subscriber hereby agree that any dispute that may arise
between them arising out of or in connection with this Agreement shall be
adjudicated before a court located in the City of New York, Borough of
Manhattan, and they hereby submit to the exclusive jurisdiction of the federal
and state courts of the State of New York located in the City of New York,
Borough of Manhattan with respect to any action or legal proceeding commenced by
any party, and irrevocably waive any objection they now or hereafter may have
respecting the venue of any such action or proceeding brought in such a court or
respecting the fact that such court is an inconvenient forum, relating to or
arising out of this Agreement or any acts or omissions relating to the sale of
the securities hereunder, and consent to the service of process in any such
action or legal proceeding by means of registered or certified mail, return
receipt requested, postage prepaid, in care of the address set forth herein or
such other address as either party shall furnish in writing to the other.

 

(j) This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

[Signature Pages Follow]

 

-8-

 

 

ACCEPTED this ___ day of March, 2018, on behalf of eMARINE GLOBAL INC.

 

  By:     Name: Ung Gyu Kim   Title: Chief Executive Officer

 

-9-

 

 

ALL SUBSCRIBERS MUST COMPLETE THIS PAGE

 

IN WITNESS WHEREOF, the Subscriber has executed this Agreement on the ____ day
of March, 2018.

 

  x $0.79 =   Units* subscribed for   Aggregate Purchase Price - Number of
Shares     - Number of Warrants     *1 Unit consists of 1 Share and 2.5 Warrants
   

 

Manner in which Title is to be held (Please Check One):

 

1. ___ Individual   7. ___

Trust/Estate/Pension or Profit sharing Plan

Date Opened:______________

2. ___ Joint Tenants with Right of Survivorship   8. ___

As a Custodian for





                          Under the Uniform Gift to Minors Act of the State of  
            3. ___ Community Property   9. ___ Married with Separate Property 4.
___ Tenants in Common   10. ___ Keogh 5. ___ Corporation/Partnership/ Limited
Liability Company   11. ___ Tenants by the Entirety 6. ___ IRA        

 

ALTERNATIVE DISTRIBUTION INFORMATION

 

To direct distribution to a party other than the registered owner, complete the
information below. YOU MUST COMPLETE THIS SECTION IF THIS IS AN IRA INVESTMENT.

 

Name of Firm (Bank, Brokerage, Custodian):

 

Account Name:

 

Account Number:

 

Representative Name:

 

Representative Phone Number:

 

Address:

 

City, State, Zip:

 

-10-

 

 

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
INDIVIDUAL SUBSCRIBERS MUST COMPLETE THIS PAGE 10.
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE 11.

 

EXECUTION BY NATURAL PERSONS

 

 

Exact Name in Which Title is to be Held

 

     

Name (Please Print)

 

Name of Additional Purchaser

           

Residence: Number and Street

 

Address of Additional Purchaser

           

City, State and Zip Code

 

City, State and Zip Code

           

Social Security Number

 

Social Security Number

           

Telephone Number

 

Telephone Number

           

Fax Number (if available)

 

Fax Number (if available)

           

E-Mail (if available)

 

E-Mail (if available)

           

(Signature)

 

(Signature of Additional Purchaser)

 

-11-

 

 

EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY

(Corporation, Partnership, LLC, Trust, Etc.)

 

 

Name of Entity (Please Print)

 

Date of Incorporation or Organization:       State of Principal Office:      
Federal Taxpayer Identification Number:           Office Address           City,
State and Zip Code           Telephone Number           Fax Number (if
available)          

E-Mail (if available)

 

 

      By:  





  Name:



      Title:   [seal]                   Attest:         (If Entity is a
Corporation)                           Address  

 

-12-

 

 

INVESTOR QUESTIONNAIRE

 

The Subscription represents and warrants that he, she or it comes within one
category marked below, and that for any category marked, he, she or it has
truthfully set forth, where applicable, the factual basis or reason the
Purchaser comes within that category. ALL INFORMATION IN RESPONSE TO THIS
SECTION WILL BE KEPT STRICTLY CONFIDENTIAL. The undersigned agrees to furnish
any additional information which the Company deems necessary in order to verify
the answers set forth below.

 

Category A __   The undersigned is an individual (not a partnership,
corporation, etc.) whose individual net worth, or joint net worth with his or
her spouse, presently exceeds $1,000,000 (excluding residence).          
Explanation. In calculating net worth you may include equity in personal
property and real estate, including your principal residence, cash, short term
investments, stock and securities. Equity in personal property and real estate
should be based on the fair market value of such property less debt secured by
such property.       Category B __   The undersigned is an individual (not a
partnership, corporation, etc.) who had an income in excess of $200,000 in each
of the two most recent years, or joint income with his or her spouse in excess
of $300,000 in each of those years (in each case including foreign income, tax
exempt income and full amount of capital gains and losses but excluding any
income of other family members and any unrealized capital appreciation) and has
a reasonable expectation of reaching the same income level in the current year.
      Category C __    The undersigned is a director or executive officer of the
Company which is issuing and selling the Securities.       Category D __   The
undersigned is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or (c) is a self-directed plan with investment decisions
made solely by persons that are accredited investors. (describe entity).      
Category E __   The undersigned is a private business development company as
defined in section 202(a)(22) of the Investment Advisors Act of 1940. (describe
entity).          Category F __   The undersigned is either a corporation,
partnership, Massachusetts business trust, or non profit organization within the
meaning of Section 501(c)(3) of the Internal Revenue Code, in each case not
formed for the specific purpose of acquiring the Securities and with total
assets in excess of $5,000,000. (describe entity)       Category G __   The
undersigned is a trust with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the Securities, where the purchase is directed
by a “sophisticated investor” as defined in Regulation 506(b)(2)(ii) under the
Act.       Category H __     The undersigned is an entity (other than a trust)
in which all of the equity owners are “accredited investors” within one or more
of the above categories. If relying upon this Category alone, each equity owner
must complete a separate copy of this Agreement. (describe entity)      
Category I __   The undersigned is a Non-U.S. Person (a “Reg S Person”), and
such Purchaser hereby represents that the representations contained in
paragraphs (a) through (f) below are true and correct with respect to such
undersigned Purchaser:

 

-13-

 

 

  (a) the issuance and sale to such Reg S Person of the Securities is intended
to be exempt from the registration requirements of the Securities Act, pursuant
to the provisions of Regulation S; (ii) it is not a “U.S. Person,” as such term
is defined in Regulation S, and is not acquiring the Securities for the account
or benefit of any U.S. Person; and (iii) the offer and sale of the Units has not
taken place, and is not taking place, within the United States of America or its
territories or possessions. Such Reg S Person acknowledges that the offer and
sale of the Securities has taken place, and is taking place in an “offshore
transaction,” as such term is defined in Regulation S.         (b) Such Reg S
Person acknowledges and agrees that, pursuant to the provisions of Regulation S,
the Securities (including the underlying Shares) cannot be sold, assigned,
transferred, conveyed, pledged or otherwise disposed of to any U.S. Person or
within the United States of America or its territories or possessions for a
period of six months from and after the closing date of the Offering, unless
such securities are registered for sale in the United States pursuant to an
effective registration statement under the Securities Act or another exemption
from such registration is available. Such Reg S Person acknowledges that it has
not engaged in any hedging transactions with regard to the Securities (or the
underlying Shares).         (c) Such Reg S Person consents to the placement of a
legend on any certificate, note or other document evidencing the securities
underlying the Securities and understands that the Company shall be required to
refuse to register any transfer of securities not made in accordance with
applicable U.S. securities laws.         (d)  Such Reg S Person is not a
“distributor” of securities, as that term is defined in Regulation S, nor a
dealer in securities.         (e) Such Reg S Person understands that the Units
(including the underlying Shares) have not been registered under the Securities
Act, or the securities laws of any state and are subject to substantial
restrictions on resale or transfer. The Securities, and the Shares are
“restricted securities” within the meaning of Regulation S and Rule 144,
promulgated under the Securities Act.         (f) Such Reg S Person acknowledges
that the Securities (including the underlying Shares) may only be sold offshore
in compliance with Regulation S or pursuant to an effective registration
statement under the Securities Act or another exemption from such registration,
if available. In connection with any resale of the Securities pursuant to
Regulation S, the Company will not register a transfer not made in accordance
with Regulation S, pursuant to an effective registration statement under the
Securities Act or in accordance with another exemption from the Securities Act.

 

Category J ____   The undersigned is not within any of the categories above and
is therefore not an accredited investor.

 

The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the closing in the event that the representations and warranties
in this Agreement shall cease to be true, accurate and complete

 

The undersigned is informed of the significance to the Company of the foregoing
representations and answers contained in the Confidential Investor Questionnaire
and such answers have been provided under the assumption that the Company will
rely on them.

 

-14-

 

 

SUITABILITY (please answer each question)

 

(a) For an individual Subscriber, please describe your current employment,
including the company by which you are employed and its principal business:

 

               



(b) For an individual Subscriber, please describe any college or graduate
degrees held by you:

 

               



(c) For all Subscribers, please list types of prior investments:

 

               

(d) For all Subscribers, please state whether you have participated in other
private placements before:

 

  YES_______   NO_______

 

(e) If your answer to question (d) above was “YES”, please indicate frequency of
such prior participation in private placements of:

 

   

Public

Companies

 

Private

Companies

 



Public or Private Companies with no, or insignificant, assets and operations



              Frequently       Occasionally       Never      

 

(f) For individual Subscribers, do you expect your current level of income to
significantly decrease in the foreseeable future:

 

  YES_______   NO_______

 

(g) For trust, corporate, partnership and other institutional Subscribers, do
you expect your total assets to significantly decrease in the foreseeable
future:

 

  YES_______   NO_______

 

(h) For all Subscribers, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you:

 

  YES_______   NO_______

 

(i) For all Subscribers, are you familiar with the risk aspects and the
non-liquidity of investments such as the securities for which you seek to
subscribe?

 

  YES_______   NO_______

 

(j) For all Subscribers, do you understand that there is no guarantee of
financial return on this investment and that you run the risk of losing your
entire investment?

 

  YES_______   NO_______

 

-15-

 

 

MANNER IN WHICH TITLE IS TO BE HELD. (circle one)

 

(a) Individual Ownership (b) Community Property (c) Joint Tenant with Right of
Survivorship (both parties must sign) (d) Partnership* (e) Tenants in Common (f)
Company* (g) Trust* (h) Other*

 

*If Securities are being subscribed for by an entity, the attached Certificate
of Signatory must also be completed.

 

FINRA Affiliation

 

Are you affiliated directly or indirectly with a member broker-dealer firm of
the Financial Industry Regulatory Authority, Inc. as an employee, officer,
director, partner or shareholder or as a relative or member of the same
household of an employee, director, partner or shareholder of a FINRA member
broker-dealer firm?

 

Yes____ No_____

 

If the answer is “yes,” then, in order to purchase securities in the offering,
the Subscriber will need to provide the Issuer with a FINRA member affiliate
certification whereby the FINRA member firm acknowledges the affiliation and its
receipt of the notice required by Article 3, Sections 28(a) and (b) of the Rules
of Fair Practice with respect to an investment in Securities pursuant to the
offering described herein.

 

Anti-Money Laundering Rules

 

In order for the Company to comply with applicable anti-money laundering/U.S.
Treasury Department Office of Foreign Assets Control (“OFAC”) rules and
regulations, Subscriber is required to provide the following information:

 

(a) Payment Information

 

(i) Name and address (including country) of the bank from which Subscriber’s
payment to the Company is being wired (the “Wiring Bank”):

 

                           

 

-16-

 

 

(ii) Subscriber’s wiring instructions at the Wiring Bank:

 

                           

 

(iii) Is the Wiring Bank located in the U.S. or another “FATF Country”*?

 

_____ Yes ______ No

 

(iv) Is Subscriber a customer of the Wiring Bank?

 

_____ Yes ______ No

 

(b) Additional Information

 

Investors wishing to subscribe must provide the following additional information
or documents unless you have previously delivered such information to the
Company or to a Placement Agent for the Offering as part of the establishment of
your account at the Placement Agent.

 

For Individual Investors:

 

____     A government issued form of picture identification (e.g., passport or
drivers license).       ____     Proof of the individual’s current address
(e.g., current utility bill), if not included in the form of picture
identification.       ____    One or more of the above documentations has
previously provided to Placement Agent.           For Funds of Funds or Entities
that Invest on Behalf of Third Parties:       _____     A certificate of due
formation and organization and continued authorization to conduct business in
the jurisdiction of its organization (e.g., certificate of good standing).      
_____   An “incumbency certificate” attesting to the title of the individual
executing these subscription materials on behalf of the prospective investor.  
    _____   A completed copy of a certification that the entity has adequate
anti-money laundering policies and procedures (“AML Policies and Procedures”) in
place that are consistent with the USA PATRIOT Act, OFAC and other relevant
federal, state or non-U.S. anti-money laundering laws and regulations (with a
copy of the entity’s current AML Policies and Procedures to which such
certification relates).       _____   A letter of reference for any entity not
located in the U.S. or other FATF country, from the entity’s local office of a
reputable bank or brokerage firm that is incorporated, or has its principal
place of business located, in the U.S. or other FATF Country certifying that the
prospective investor maintains an account at such bank/brokerage firm for a
length of time and containing a statement affirming the prospective investor’s
integrity.       ____   One or more of the above documentations has previously
provided to Placement Agent.

 



 



* As of the date hereof, countries that are members of the Financial Action Task
Force on Money Laundering (“FATF Country”) are: Argentina, Australia, Austria,
Belgium, Brazil, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong,
Iceland, Ireland, Italy, Japan, Luxembourg, Mexico, Kingdom of the Netherlands,
New Zealand, Norway, Portugal, Russian Federation, Singapore, South Africa,
Spain, Sweden, Switzerland, Turkey, United Kingdom and the United States of
America.



 

-17-

 

 

For all other Entity Investors:

 

_____   A certificate of due formation and organization and continued
authorization to conduct business in the jurisdiction of its organization (e.g.,
certificate of good standing).       _____   An “incumbency certificate”
attesting to the title of the individual executing these subscription materials
on behalf of the prospective investor.       _____    A letter of reference from
the entity’s local office of a reputable bank or brokerage firm that is
incorporated, or has its principal place of business located, in the U.S. or
other FATF Country certifying that the prospective investor maintains an account
at such bank/brokerage firm for a length of time and containing a statement
affirming the prospective investor’s integrity.       _____   If the prospective
investor is a privately-held entity, a certified list of the names of every
person or entity who is directly or indirectly the beneficial owner of 25% or
more of any voting or non-voting class of equity interests of the Subscriber,
including (i) country of citizenship (for individuals) or principal place of
business (for entities) and, (ii) for individuals, such individual’s principal
employer and position.           If the prospective investor is a trust, a
certified list of (i) the names of the current beneficiaries of the trust that
have, directly or indirectly, 25% or more of any interest in the trust, (ii) the
name of the settlor of the trust, (iii) the name(s) of the trustee(s) of the
trust, and (iv) the country of citizenship (for individuals) or principal place
of business (for entities).       _____     One or more of the above
documentations has previously provided to Placement Agent.

 

The Subscriber hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased the Securities.

 

      Name of Purchaser [please print]   Name of Co-Purchaser [please print]    
       

Signature of Purchaser (Entities please provide signature of Purchaser’s duly
authorized signatory.)

  Signature of Co-Purchaser             Name of Signatory (Entities only)      
          Title of Signatory (Entities only)    

 

-18-

 

 

VERIFICATION OF INVESTMENT ADVISOR/BROKER

 

I state that I am familiar with the financial affairs and investment objectives
of the investor named above and reasonably believe that a purchase of the
securities is a suitable investment for this investor and that the investor,
either individually or together with his or her purchaser representative,
understands the terms of and is able to evaluate the merits of this offering. I
acknowledge:

 

  (a) that I have reviewed the Subscription Agreement and forms of securities
presented to me, and attachments (if any) thereto;         (b) that the
Subscription Agreement and attachments thereto have been fully completed and
executed by the appropriate party; and         (c) that the subscription will be
deemed received by the Company upon acceptance of the Subscription Agreement.

 

Deposit securities from this offering directly to purchaser’s account? [  ] Yes
[  ] No

 

If “Yes,” please indicate the account number:
_____________________________________

 

  Broker/Dealer   Account Executive         (Name of Broker/Dealer)  
(Signature)           (Street Address of Broker/Dealer Office)   (Print Name)  
        (City of Broker/Dealer Office) (State) (Zip)   (Representative I.D.
Number)             (Telephone Number of Broker/Dealer Office)   (Date)        
    (Fax Number of Broker/Dealer Office)   (E-mail Address of Account Executive)

 

-19-

 

 

CERTIFICATE OF SIGNATORY

 

(To be completed if Securities are

being subscribed for by an entity)

 

I, ____________________________, am the ____________________________ of
__________________________________________ (the “Entity”).

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Securities, and certify further that the Subscription Agreement has been duly
and validly executed on behalf of the Entity and constitutes a legal and binding
obligation of the Entity.

 

IN WITNESS WHEREOF, I have set my hand this ________ day of _________________,
2018

 

      (Signature)

 

-20-

 

 

Exhibit A

 

Form of Warrant

 

(see attached)

 

-21-

 

 

Exhibit B

 

Form of Escrow Agreement

 

(see attached)

 

-22-

 

